        Case 3:21-cv-00119-BEN-DEB Document 1 Filed 01/21/21 PageID.1 Page 1 of 4




 l PRESTON EASLEY, ESQ./Cal. SBN 108347
   (maritime@earthlink.net)
 2 PETER YOVANOVICH, ESQ./Cal. SBN 305794
 3 (max@prestoneasley.com)
   LAW OFFICES OF PRESTON EASLEY APC
 4 2500 Via Cabrillo
                      Marina, Suite 106
 5 San Pedro, California 90731-7724
 6 Telephone: (310)832-5315
   Facsimile: (310)832-7730
 7
 8 Attorneys for Plaintiff
                 JULIO QUINTO
 9
10                               UNITED STATES DISTRICT COURT
11
                           SOUTHERN DISTRICT OF CALIFORNIA
12
13
14                                                           '21CV0119
                                                   Case No.: _  _ _ _BEN
                                                                       __DEB
                                                                           _
     JULIO QUINTO,
15                                                 IN ADMIRALTY
                    Plaintiff,
16         v.                                      COMPLAINT FOR DAMAGES
17
     UNITED STATES OF AMERICA,
18
19                  Defendant.
20
21
22         COMES NOW PLAINTIFF JULIO QUINTO and complains of defendant
23   and alleges:
24         1. At all times mentioned herein plaintiff JULIO QUINTO was an electrical
25   technician employed by Thor Solutions, LLC in San Diego, California.
26         2. Defendant UNITED STATES OF AMERICA ("USA") is a sovereign
27   which has consented to be sued herein under the Suits in Admiralty Act, 46 U.S.C.
28   Sec. 741-752, and the Public Vessels Act, 46 U.S.C. Sec. 781-790.



                                             -1-
        Case 3:21-cv-00119-BEN-DEB Document 1 Filed 01/21/21 PageID.2 Page 2 of 4




 1         3. Federal jurisdiction in this action is based on the Suits In Admiralty Act,
 2   46 U.S.C. Sec. 781-790; the Public Vessels Act, 46 U.S.C. Sec. 781-790, and
 3   admiralty, 28 U.S.C. Sec. 1333. This is an action in admiralty pursuant to Federal
 4   Rule of Civil Procedures 9(h).
 5         4. At all times relevant hereto plaintiff's employer, Thor Solutions, LLC,
 6   was providing repair services aboard the USS MAKIN ISLAND (LHD-8).
 7         5. At all times relevant hereto defendant UNITED STATES OF AMERICA
 8   owned and operated the vessel USS MAKIN ISLAND (LHD-8) which it managed,
 9   operated and controlled in coastwise, intercoastal and foreign navigation.
10         6. On or about August 14, 2020, plaintiff JULIO QUINTO suffered severe
11   and disabling injuries when a loud electrical arc blast occurred in the air
12   compressor room of the engine room on USS MAKING ISLAND where plaintiff
13   was working while the vessel was in navigable waters of San Diego Harbor,
14   California, at Pier 13, Naval Base, San Diego, California. Defendant UNITED
15   STATES OF AMERICA ("USA") negligently failed to ensure that the electrical
16   system where plaintiff was working at the time of his accident was properly and
17   safely locked out, tagged out and de-energized while plaintiff was doing his work.
18         7. Defendant UNITED STATES OF AMERICA breached its duty to safely
19   maintain areas and equipment under its control. Defendant USA is also liable
20   because it involved itself in repair operations and negligently injured plaintiff, a
21   shiprepairman.
22         8. Defendant UNITED STATES OF AMERICA was actively involved in
23   repair operations and electrical tag-out operations aboard the USS MAKIN
24   ISLAND and conducted said operations in a negligent manner. USA breached its
25   duty to exercise due care under the circumstances.
26         9. Plaintiff's accident is the type which does not happen unless someone is
27   negligent. It was caused by an instrumentality (electricity and electrical circuit) in
28   the exclusive control of the defendant. The accident was not due to any voluntary



                                               -?.-
        Case 3:21-cv-00119-BEN-DEB Document 1 Filed 01/21/21 PageID.3 Page 3 of 4




 1   action or contribution on the part of the plaintiff which was the responsible cause
 2   of plaintiffs injury. The doctrine of res ipsa loquitur applies.
 3          10. As a result of defendant's negligence plaintiff was hurt and injured in
 4 · his health, strength and activity, sustaining serious injuries, all of which injuries
 5   have caused, and continue to cause, plaintiff great mental, physical and nervous
 6   pain and suffering and loss of enjoyment of life in an amount to be proven at trial.
 7   Plaintiff is informed and believes and there on alleges that such injuries will result
 8   in permanent disability to him.
 9          11. As a further result of defendant's negligence plaintiff has incurred and
10   will continue to incur medical and related expenses, the full amount of which is not
11   known to plaintiff at this time, and plaintiff will move to amend this complaint to
12   state such amount when the same becomes known to him, on proof thereof. The
13   amount of plaintiffs past and future medical expenses will be proven at trial.
14          12. As a further result of defendant's negligence plaintiffs earning capacity
15   has been greatly impaired, both past and future, and plaintiff has suffered and will
16   continue to suffer a loss of wages, fringe benefits, wage earning capacity and
17   ability to perform household services, both past and future, in an amount which
18   will be proven at trial.
19          WHEREFORE, plaintiff prays judgment against defendant as follows:
20          1. For general damages, both past and future, according to proof;
21         2. For damages for medical and related expenses, both and past and future,
22             according to proof;
23         3. For damages for lost earnings, both past and future, and loss of earning
24             capacity and fringe benefits and loss of ability to perform household
25             services, both past and future, according to proof;
26         4. For prejudgment interest, according to proof;
27         5. For costs of suit herein incurred; and
28         6. For such other and further relief as the Court may deem proper.



                                               -3-
       Case 3:21-cv-00119-BEN-DEB Document 1 Filed 01/21/21 PageID.4 Page 4 of 4




 1
 2   Date: January 20, 2021            s/Preston Easley
                                       PRESTON EASLEY
 3
                                       Attorney for Plaintiff
 4                                     JULIO QUINTO
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        -4-
